internal_revenue_service number release date index number ------------------ -------------------------------------------- --------------------------------- ----------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number ---------------------- refer reply to cc intl b05 plr-127978-16 date date legend a -------------------------- act -------------------------------------------------- cfc ------------------------------------ country a ------------- day x ------------------- day y ---------------------------- designated institute --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - insurance rules ------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------ parent --------------------------------- regulator ---------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- sub ----------------------------------------------- us sub ---------------------------------------------------------------- x ------ x financial year -------------------------- x premium ---------------------------------------------------------------------------- x report ------------------------------------------------------------------------ dear ---------------- plr-127978-16 in a letter dated a you requested rulings allowing cfc to use certain foreign statement insurance reserves in computing foreign_personal_holding_company_income under sec_954 of the internal_revenue_code on the grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination parent and us sub represent the following facts parent is a publicly-traded domestic_corporation that is engaged through its subsidiaries and affiliates in various lines of business which include life_insurance parent is the common parent of an affiliated_group of life_insurance_companies and non- life_insurance_companies that file a life non-life consolidated federal_income_tax return under sec_1504 parent directly owns all the stock of us sub a domestic_corporation that is part of parent’s u s federal consolidated_group us sub owns x of sub a country a company taxable as a corporation for federal_income_tax purposes the remainder is owned by an unrelated third party sub wholly owns cfc cfc is a controlled_foreign_corporation as defined in sec_957 both parent and us sub are u s shareholders of cfc within the meaning of sec_951 and parent is a controlling u s shareholder of cfc within the meaning of sec_1_964-1 cfc is incorporated and domiciled in country a and is engaged principally in the underwriting of life_insurance contracts annuity_contracts and accident and health contracts in country a country a’s act regulates nearly all aspects of the insurance_business in country a the act is developed and enforced by the regulator the regulator is responsible for regulating insurance_companies in country a to persons other than related_persons within the meaning of sec_954 to conduct an insurance_business in country a an insurance_company must obtain a license from the regulator cfc is licensed by the regulator to sell life_insurance and annuity_contracts to persons in country a because cfc is licensed as a life insurer in country a it is prohibited from carrying on businesses other than life_insurance and certain activities that are incidental to the life_insurance business cfc is not engaged in any insurance_business outside of country a plr-127978-16 cfc is subject_to regulation by the regulator as a life_insurance_company cfc derives more than percent of its aggregate net written premiums from the issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a cfc derives more than percent of its net written premiums from contracts that cover country a risks no policyholder insured annuitant or beneficiary to a life_insurance or annuity_contract that cfc issues is a related_person as defined in sec_954 cfc would be subject_to tax under part i of subchapter_l if it were a domestic_corporation cfc issues contracts that are regulated as life_insurance and annuity_contracts by the regulator it also issues other contracts cfc has a few contracts in connection with the life or health of a resident_of_the_united_states as described under sec_953 or from a related_party as defined in sec_953 however the reserves related to these contracts are not covered by the requested rulings each contract covered by the requested rulings is regulated as a life_insurance or annuity_contract by country a a life_insurance_contract or an annuity_contract for federal_income_tax purposes as determined under sec_953 without regard to sec_72 sec_101 sec_817 and sec_7702 and regulated as a life_insurance or annuity_contract by the regulator in addition no policyholder insured annuitant or beneficiary with respect to any contract covered by the requested rulings is a united_states_person except with respect to separate account-type investment-linked life_insurance and annuity_contracts underwriting reserves consist of the present_value of future_benefits plus future expenses minus the present_value of future gross contract premiums all under reasonably current interest mortality morbidity and lapse assumptions with provision for moderate adverse deviation loss_reserves are reserves for outstanding claims including claims that have been incurred but not reported from life_insurance and annuity_contracts issued by cfc cfc calculates the loss_reserves using the company’s individual loss experience in accordance with the rules and regulations prescribed for these reserves by the regulator cfc has policyholders’ dividend reserves and premiums_paid in advance reserves both of which are calculated the same under the country a reserve_method as under sec_807 and respectively cfc’s other reserves related to policyholders’ dividends are not included in the requested rulings including policyholders’ profit dividend reserves policyholder_dividend reserves representing accrued dividends that will be actually paid in a subsequent year and reserves for dividends that will be credited either at the next policy anniversary date or at another future date only reserves for dividends that have been declared credited to policyholders and have not been withdrawn by policyholders are included plr-127978-16 cfc also issues separate account-type investment-linked life_insurance and annuity_contracts which are separately identified and maintained and are supported by separately identifiable pools of assets cfc is required to and does maintain and account for the assets relating to a separate account-type contract separately from its general assets and segregate the assets supporting separate account-type contracts from general creditors of the company pursuant to the insurance rules the assets in the pools are marked to market for local regulatory reporting purposes and the associated reserve follows movements in the value of the assets with very limited exceptions such as surrender charges the separate account-type contracts would be variable_contracts as defined in sec_817 except that they are segregated under country a’s laws or regulations the separate account-type contracts do not have policyholders’ dividend reserves associated with them as required by country a’s insurance rules cfc files an annual report financial statements and an annual x report with the regulator the x report must cover all business relating to the life_insurance and annuity_contracts for all years of account and include the valuation methodology and the valuation assumptions as well as certain other information the annual report contains the reserves for life_insurance and annuity_contracts is audited by external accounting auditors and is required to be filed with the regulator the accounting_records of cfc that form the basis for preparing the annual report are subject_to inspection by the regulator at any time the annual report is made available to the public the annual report is also used for financial purposes such as country a credit rating by lenders and by the public as of its x financial year cfc’s year end is day x in accordance with country a’s insurance rules cfc has appointed a qualified actuary to be involved in matters designated by the regulator as actuarial matters including the application of appropriate method of reserve calculation and the preparation of the x report the qualified actuary must have knowledge and experience concerning actuarial matters hold a fellowship in a designated institute and meet the requirements prescribed by the regulator the qualified actuary is required to certify to the regulator that the reserves relating to the insurance contracts prescribed by the regulator are established and maintained in accordance with actuarial soundness in addition to preparing the x report the insurance rules require country a insurance_companies to target a minimum level of capital to ensure that each insurer maintains a capital adequacy level that is commensurate with its risk profile at all times country a’s insurance rules generally require a company to develop a risk-based capital based on a static factor model using a rules-based approach to comply with country a’s insurance laws cfc must establish and maintain reserves for its obligations to holders of its life_insurance and annuity_contracts and must report the amount of those reserves on the country a annual report the reserves at issue in plr-127978-16 the requested rulings are limited to certain underwriting reserves loss_reserves policyholders’ dividend reserves and premiums_paid in advance reserves the act and the insurance rules prescribe rules for calculating these reserves these reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a whether u s -owned locally-owned or owned by companies headquartered in other foreign countries the regulator requires cfc to hold these reserves to enable it to fulfill claims owed to policyholders and beneficiaries the reserves covered by the requested rulings do not include reserves for contracts not covered by the requested rulings including reserves allocable to accident_and_health_insurance including guaranteed renewable noncancellable or cancellable contracts that are not life_insurance contracts or annuity_contracts for federal_income_tax purposes contracts that are not exempt contracts and contracts with respect to which a policyholder insured annuitant or beneficiary is a united_states_person catastrophe deficiency equalization or similar reserves contingency reserves and stabilization reserves excess_interest reserves for excess_interest credited beyond the end of the taxable_year reserves for accrued claims policyholders’ profit dividend reserves the component of the policyholders’ dividend reserves representing accrued dividends that will be actually paid in a subsequent year and dividends that will be credited or paid either at the next policy anniversary date or another future date and reserves for policyholder_dividend liabilities a reserve for any amount to protect against a future decline in value of the investment_assets any reserves for accrued liabilities that for the accrual_method meet the all_events_test as described in sec_1_446-1 or for amounts capitalized under sec_848 loss_reserves for unaccrued claims reserves related to x premium - a country a government protection scheme in the event of an insurer member failure any investment-linked capital guarantee expense reserves including the excess reserve on capital guaranteed product expense runoff reserves and expense overrun reserves unexpired risk reserves revival policies reserves reserves related to riders that are personal accident and medical and health or otherwise not treated as life_insurance_reserves under sec_816 and any other reserves not specifically included law in general a united_states_shareholder of a controlled_foreign_corporation must include in gross_income its pro_rata share of the controlled foreign corporation’s subpart_f_income for each year subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_953 defines the term_insurance income to include any income that is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and that would be taxed under subchapter_l if such income were the income of a domestic plr-127978-16 insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract are determined in the same manner as under sec_954 sec_953 defines exempt_insurance_income as income derived by a qualifying_insurance_company that is attributable to the issuing or reinsuring of an exempt_contract by such company and that is treated as earned by such company in its home_country for purposes of such country’s tax laws an exempt_contract is defined under sec_953 to include an insurance_or_annuity_contract issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the united_states but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 in general sec_953 defines a qualifying_insurance_company as any controlled_foreign_corporation that is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of sec_954 in such home_country derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 and is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income that are considered foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories the first category is income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 the second category is income received from unrelated persons and plr-127978-16 derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_817 generally provides special rules for certain variable_contracts for purposes of part i of subchapter_l of the code sec_817 defines a variable_contract as any contract that provides for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law is segregated from the general asset accounts of the company and either provides for the payment of annuities is a life_insurance_contract or provides funding for insurance on retired lives if a contract satisfies the variable_contract requirements and the separate_account that funds the variable_contract is treated as a segregated_asset_account sec_817 requires that certain adjustments be made to the insurance company’s asset basis and insurance tax_reserves with respect to the segregated_asset_account sec_817 provides that with respect to any variable_contract reserves are adjusted by subtracting an amount equal to the sum of the amounts added from time to time for the taxable_year to the reserves separately accounted for by reason of appreciation in value of assets whether or not the assets have been disposed of and by adding thereto an amount equal to the sum of the amounts subtracted from time to time for the taxable_year from such reserves by reason of depreciation in value of assets under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation respectively to the extent the reserves or other items referred to in sec_817 are adjusted the asset basis and insurance tax reserve adjustments offset any realized gain loss attributable to such marked assets at the insurance_company level sec_954 imposes separate contract treatment for separate account-type contracts a term which includes contracts not meeting the requirements of sec_817 sec_954 provides that for purposes of applying sec_954 and with respect to any separate account-type contract including any variable_contract not meeting the requirements of sec_817 income credited under such contract is allocable only to such contract income not allocable to a separate account-type contract is allocated ratably among the non-separate account-type contracts sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides plr-127978-16 the amount of the reserves under sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income sec_954 was originally enacted by sec_614 of the job creation and worker assistance act of under the protecting americans from tax hikes path act of p l sec_954 was permanently extended and made effective for taxable years of foreign_corporations beginning after date and for taxable years of u s shareholders with or within which such taxable years of such foreign_corporations end in its technical explanation to the path act the staff of the joint_committee on taxation explains sec_954 as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes joint comm on taxation technical explanation of the revenue provisions of the protecting americans from tax hikes act of house amendment to the senate amendment to h_r rules committee print jcx-144-15 date analysis cfc is subject_to regulation as a life_insurance_company by country a cfc is licensed authorized and regulated by the regulator which is the insurance regulatory body for country a to sell life_insurance and annuity_contracts to persons other than related_persons within the meaning of sec_954 in country a parent has represented that cfc derives more than percent of its aggregate net written premiums from the issuance of life_insurance and annuity_contracts covering applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 finally parent has represented that cfc is engaged in the life_insurance business and would be subject_to tax under subchapter_l plr-127978-16 if it were a domestic_corporation accordingly cfc is a qualified_insurance_company under sec_953 cfc issues life_insurance and annuity_contracts in connection with the lives and health of residents of country a a country other than the united_states no policyholder insured annuitant or beneficiary with respect to any life_insurance or annuity_contract issued by cfc that is covered by the requested rulings is a united_states_person cfc derives more than percent of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 the contracts that are the subject of the requested rulings therefore are exempt contracts within the meaning of sec_953 cfc must establish maintain and calculate its reserves including each of the reserves covered by the requested rulings in accordance with the insurance rules prescribed by the regulator the regulator requires a life_insurance_company to determine the amount of its reserves based on guidance provided by the regulator these reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a whether u s -owned locally-owned or owned by companies headquartered in other foreign countries cfc must set forth its reserves on its country a annual report and the valuation methodology and valuation assumptions on the country a x report which must be filed annually with the regulator the regulator requires cfc to hold these reserves for the fulfillment of claims owed to policyholders and beneficiaries the reserves are not catastrophe deficiency equalization or similar reserves under the insurance rules prescribed by the regulator for determining reserves required to be calculated and reported for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 based on the information submitted and the representations made ruling cfc’s underwriting reserves loss_reserves policyholders’ dividend reserves as defined under sec_807 and premiums_paid in advance reserves as defined under sec_807 which are required by the regulator to be maintained for the issuance of life_insurance and annuity_contracts other than separate account-type contracts as reported by cfc on the country a annual report are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of those reserves should be used for purposes of sec_954 and sec_953 in determining cfc’s subpart_f_income plr-127978-16 cfc’s underwriting reserves loss_reserves and premiums_paid in advance reserves as defined under sec_807 which are required by the regulator to be maintained for the issuance of life_insurance and annuity_contracts that are separate account-type contracts as reported by cfc on the country a annual report are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of those reserves should be used for purposes of sec_954 and sec_953 in determining cfc’s subpart_f_income this ruling applies to the taxable_year ending day y caveats no opinion is expressed on any provisions of the internal_revenue_code or treasury regulations not specifically covered by the above ruling this ruling is subject_to revocation if any of the following circumstances occur a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to the current reserving method of cfc procedural statements except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to cfc sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-127978-16 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely d peter merkel senior technical reviewer branch office of associate chief_counsel international cc
